Citation Nr: 0000696	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  98-18 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependent's educational assistance under 
38 U.S.C. Chapter 35.

3.  Entitlement to a total rating for service-connected 
disabilities based upon individual unemployability for 
purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from September 1951 to September 1953.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from February and October 
1998 rating decisions from the St. Petersburg, Florida, 
Regional Office (RO).  The February 1998 rating decision 
denied service connection for the cause of the veteran's 
death and dependent's educational assistance under 38 U.S.C. 
Chapter 35.  In October 1998, the RO denied entitlement to a 
total rating for service-connected disabilities based upon 
individual unemployability for purposes of accrued benefits.  
The appellant perfected a timely appeal to all of these 
issues.


FINDINGS OF FACT

1.  The veteran died on January [redacted], 1998, at the age 
of 66, and the immediate cause of death as reported on the 
certificate of death dated in January 1998 was end stage 
liver disease due to hepato-cellular carcinoma.

2.  At the time of the veteran's death, service connection 
was in effect post-traumatic stress disorder (PTSD), 
evaluated as 70 percent disabling; and dermatophytosis feet, 
legs and hands, evaluated as 30 percent disabling. The 
combined evaluation was 80 percent, effective April 4, 1997.

3.  There is no competent medical evidence linking liver 
disease or hepato-cellular carcinoma to service.

4.  There is no competent medical evidence establishing a 
causal relationship between the veteran's service-connected 
disabilities and the cause of his death.

5.  The appellant's claim is not plausible.

6.  Sufficient evidence necessary for an equitable 
disposition of the appellant's claim of entitlement to a 
total rating for service-connected disabilities based upon 
individual unemployability for purposes of accrued benefits 
has been obtained.

7.  The veteran's employment background included work with a 
trucking business and as a car salesman. 

8.  The veteran's service-connected PTSD and dermatophytosis 
feet, legs and hands prevented him from securing and 
maintaining any type of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The claim for entitlement to dependent's educational 
assistance under 38 U.S.C. Chapter 35 lacks legal merit.  38 
C.F.R. § 3.807 (1999).

3.  The criteria for a total disability rating for 
compensation purposes based on individual unemployability for 
the purpose of accrued benefits have been met.  38 U.S.C.A. 
§ 1155, 5107, 5121 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.1000, 4.3, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for the cause of the 
veteran's death

The threshold question that must be resolved with regard to a 
claim is whether the appellant has met her initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the appellant 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  This means that there must be evidence of disease 
or injury during service, a current disability, and a link 
between the two.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a 
disability requires a medical diagnosis; and, where an 
opinion is used to link the disorder to a cause during 
service, a competent opinion of a medical professional is 
required.  See Caluza at 504.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Furthermore, service connection will be granted for liver 
disease or a malignant tumor, if it is manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Service connection for the cause of the veteran's death may 
be established where the evidence shows that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition be the immediate 
underlying cause, or be etiologically related.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1999).

A review of the record discloses that the veteran died on 
January [redacted], 1998, at the age of 66.  The immediate cause 
of death as reported on the certificate of death dated in 
January 1998 was end stage liver disease due to hepato-
cellular carcinoma.  The manner of death was described as 
natural and it was indicated that an autopsy was not 
performed.  At the time of the veteran's death, service 
connection was in effect for PTSD, evaluated as 70 percent 
disabling; and dermatophytosis feet, legs and hands, 
evaluated as 30 percent disabling.  The combined evaluation 
was 80 percent.

The service medical records do not show complaints or 
findings of any liver disease or hepato-cellular carcinoma.  
It is significant to note that the clinical documentation 
pertaining to the veteran's final hospitalization is not of 
record.  The first evidence of these disorders is the death 
certificate.

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  Id.

The appellant has presented no medical evidence that liver 
disease due to hepato-cellular carcinoma which caused the 
veteran's death is related to service.  The appellant is not 
shown to be possessed of the medical credentials requisite to 
offering a competent medical opinion as to causation and/or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In this case, there is no competent medical evidence that 
reasonably links liver disease or hepato-cellular carcinoma 
to the veteran's period of active service.  Additionally, 
there is no competent medical evidence of record that 
establishes a causal relationship between the cause of the 
veteran's death and his service-connected disabilities or 
that the service-connected disabilities resulted in 
debilitating effects and general impairment of the veteran's 
health which rendered him materially less capable of 
resisting the cause of his death.

Consequently, in the absence of competent medical evidence of 
a nexus between liver disease or hepato-cellular carcinoma 
and military service, or between the service-connected PTSD; 
dermatophytosis feet, legs and hands, and the veteran's 
death, the claim is not well grounded.  Caluza.  Accordingly, 
there is no duty to assist the appellant in any further 
development of her claim.  Rabideau v. Derwinski, 2 Vet. App. 
141 (1992), Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Further, the Board views the information provided in the 
statement of the case and other correspondence from the RO 
sufficient to inform the appellant of the elements necessary 
to complete her application for service connection for the 
cause of the veteran's death.  Moreover, the appellant has 
not put the VA on notice of the existence of any specific, 
particular piece of evidence that, if obtained, might make 
the claim well-grounded.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

Although the RO did not specifically state that it denied the 
appellant's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
appellant.  See Edenfield v. Brown, 8 Vet. App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).

The Board, therefore, concludes that denying the appeal on 
this issue because the claim is not well grounded is not 
prejudicial to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).



II.  Entitlement To Dependent's Educational Assistance
Under 38 U.S.C. Chapter 35

For the purposes of dependents' educational assistance under 
38 U.S.C. Chapter 35 (see § 21.3020), the child, spouse or 
surviving spouse of a veteran will have basic eligibility if 
certain conditions are met, including, as pertinent to this 
appeal, a permanent total service-connected disability was in 
existence at the date of the veteran's death, or the veteran 
died as a result of a service-connected disability.  
38 C.F.R. § 3.807(a) (1999).  As discussed above, the veteran 
was in receipt of a combined evaluation of 80 percent at the 
time of his death.  Moreover, the Board has determined that 
service connection for the cause of the veteran's death is 
not warranted.  Consequently, the appellant's claim fails 
because of absence of legal merit or lack of entitlement 
under the law, and the claim is denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


III.  Entitlement to a total rating for service-connected 
disabilities based upon individual unemployability for 
purposes of accrued benefits

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death based on existing ratings or 
decisions or those benefits due, based on evidence in the 
file at the date of death, and unpaid for a period not to 
exceed two years prior to death may be paid to his spouse.  
38 U.S.C.A. § 5121 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.1000(a)(1)(i) (1999).  Under 38 U.S.C.A. § 5121(c), the 
only requirement imposed regarding a claim for accrued 
benefits is that the application "must be filed within one 
year after the date of death."  38 U.S.C.A. § 5121(c) (West 
1991); see Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed.Cir. 
1996) (noting that an accrued benefits claim is derivative of 
the veteran's claim); see also Jones v West, 136 F.3d. 1296 
(Fed. Cir. 1998).  

In this case, the veteran was denied entitlement to a total 
rating for service-connected disabilities based upon 
individual unemployability in December 1997.  A notice of 
disagreement dated January 4, 1998, was received at the RO on 
January [redacted], 1998.  The date of receipt was one day after the 
veteran died.  However, in consideration of the postmark rule 
of 38 C.F.R. § 20.305(a), a response postmarked prior to 
expiration of an applicable response period will be accepted 
as having been filed within the time period allowed for 
response, and, if the postmark is not available, will be 
presumed to have been mailed five days prior to date of 
receipt.  In this case, the Board presumes that the veteran's 
notice of disagreement was mailed on the day he signed it, 
which was three days before his death.  Because the decision 
was not yet final at the time of the veteran's death in 
January 1998, the Board finds that the claim was pending at 
the time of the veteran's death.  See 38 C.F.R. § 20.302 
(1999).  

Following the veteran's death, the appellant submitted an 
application for compensation or dependency and indemnity 
compensation (DIC) to the RO in January 1998, within one year 
of the date of the veteran's death.  A claim by a surviving 
spouse for DIC shall also be considered a claim for accrued 
benefits.  38 U.S.C.A. § 5101(b)(1) (West 1991).  The Board 
concludes that filing a timely application for accrued 
benefits is equivalent to establishing a well-grounded claim 
for those benefits, although ultimate entitlement to the 
benefits depends on whether entitlement would have been 
established for the benefits sought by the veteran in the 
underlying derivative claim.  38 U.S.C.A. § 5107(a) (West 
1991).  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating). 

Here, sufficient evidence for an equitable disposition of the 
appellant's appeal has been obtained and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a). 

The criteria for a total rating based on individual 
unemployability provide as follows:

(a) Total disability ratings for 
compensation may be assigned, where the 
schedular rating is less than total, when 
the disabled person is, in the judgment 
of the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities:  Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.

(b)  It is the established policy of the 
Department of Veterans Affairs that all 
veterans who are unable to secure and 
follow a substantially gainful occupation 
by reason of service-connected 
disabilities shall be rated totally 
disabled.  Therefore, rating boards 
should submit to the Director, 
Compensation and Pension Service, for 
extra-schedular consideration all cases 
of veterans who are unemployable by 
reason of service-connected disabilities, 
but who fail to meet the percentage 
standards set forth in paragraph (a) of 
this section.  The rating board will 
include a full statement as to the 
veteran's service-connected disabilities, 
employment history, educational and 
vocational attainment and all other 
factors having a bearing on the issue.

38 C.F.R. § 4.16 (1999).

In this case the percentage requirements of section 4.16(a) 
were met.  The veteran was service connected for PTSD, 
evaluated as 70 percent disabling effective from April 4, 
1997, and dermatophytosis feet, legs and hands, evaluated as 
30 percent disabling effective from August 11, 1989.  The 
combined evaluation was 80 percent, effective April 4, 1997.

Thus, the only remaining question is whether the veteran was 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.  The Board 
has reviewed and considered the evidence in the claims file 
pertaining to this question.  On VA examination in March 
1993, the veteran was diagnosed as having PTSD, delayed, 
moderate severity.  The examiner concluded that in view of 
the veteran's nervous and mental problems, it was doubtful 
that he could be productively employed.

More recently, the veteran was examined by VA in April 1997.  
He reported that he recently applied for jobs in stores, but 
was refused because of his need for psychiatric medication.  
He worked in a trucking business for 20 years but was 
dismissed because he could not handle the job.  He then took 
a job as a car salesman for three years and was fairly 
successful.  He had a stroke and a heart attack.  The staff 
nurtured him, but he became fatigued and miserable and 
retired at age 52.  Pertinent diagnoses included PTSD.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 45 to indicate serious impairment.  The score was 
based upon results of the examination and review of the 
claims file.  A GAF scale score of 45 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  American Psychiatric Association 
Diagnostic and  Statistical Manual of Mental Disorders (4th. 
ed., 1994) (DSM-IV).

In July 1997, one of the veteran's previous employers 
reported that the veteran began to change in 1984.  He could 
not get along with customers or co-workers, was very 
argumentative and nervous, and could not concentrate.  The 
veteran reportedly could not stand it and quit.  The Board 
finds that the fact that the veteran quit his job in 1984 is 
too remote and not indicative of an inability to obtain and 
retain substantially gainful employment in later years. 

The Board is also cognizant that the veteran had several 
disabling nonservice-connected disabilities, including 
diabetes mellitus and heart disease.  However, based on the 
foregoing facts, the Board concludes that the evidence is at 
least in equipoise as to whether the veteran was unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disability.  Giving the 
benefit of the doubt to the appellant in accordance with 
38 C.F.R. § 4.3, entitlement to a total rating for service-
connected disabilities based upon individual unemployability 
for purposes of accrued benefits is warranted in this case.  


ORDER

Having found the claim not well grounded, entitlement to 
service connection for the cause of the veteran's death is 
denied.

There being no legal entitlement, entitlement to dependent's 
educational assistance under 38 U.S.C. Chapter 35 is denied.

Entitlement to a total rating for service-connected 
disabilities based upon individual unemployability for 
purposes of accrued benefits is granted, subject to 
regulations controlling payment of monetary benefits.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

